The Disciplinary Review Board having filed a report with the Supreme Court recommending that SHIRLEY LORRAINE WATERS of ORANGE, who was admitted to the bar of this State in 1977, be suspended from practice for a period of three months, and that on reinstatement certain conditions be imposed on her practice,
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and respondent is suspended from the practice of law or a period of three months, effective May 1, 1995, and until the further Order of the Court; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said SHIRLEY LORRAINE WATERS as an attorney at law of the State of New Jersey; and it is further
ORDERED that SHIRLEY LORRAINE WATERS be and hereby is restrained and enjoined from practicing law during the period of her suspension; and it is further
*499ORDERED that respondent comply with Rule 1:20-20 dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that respondent’s reinstatement to the practice of law be conditioned on her certification that the books and records required to be maintained by Rule 1:21-6 are in compliance with said Rule; and it is further
ORDERED that on reinstatement, respondent provide a report by a psychiatrist approved by the Office of Attorney Ethics attesting to her fitness to practice law; and it is further
ORDERED that after reinstatement to practice, respondent file with the Office of Attorney Ethics a certified annual audit each year for a period of three years on a schedule to be determined by the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement, respondent practice law under the supervision of a practicing attorney for a period of two years and until further Order of the Court; and it is further
ORDERED that SHIRLEY LORRAINE WATERS reimburse the Disciplinary Oversight Committee for appropriate administrative costs.